DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized as follows:
In claim 1, by the limitation the opening extends into a substrate consisting essentially of a silicon-based semiconductor material with a curve-based bottom, filling the openings with a non-silicon-based semiconductor material, and forming a plurality of pixels that are configured to sense light in the plurality of openings using the non-silicon-based semiconductor material;
In claim 11, by the limitation of forming a pixel in the opening, wherein the opening extends into a silicon substrate from its front surface and has a curve-based bottom surface, and wherein the pixel is configured to sense light through a back surface of the silicon substrate;
In claim 19, by the limitation of extending the first sub-opening and the second sub-opening into the substrate to form an opening having a curve-based bottom surface, epitaxially growing a second semiconductor material in the opening, wherein the second semiconductor material is different from the first semiconductor material [of the substrate], and forming a p-n junction using the second semiconductor material filled in the opening, wherein the pixel is configured to sense light through a back surface of the substrate.
Claims 2-10 depend on claim 1.  Claims 12-18 depend on claim 11.  Claim 20 depends on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        7/15/2022